Case 1:20-cv-00449-RJJ-SJB ECF No. 39, PageID.219 Filed 03/22/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


AARON ROBINSON,

               Plaintiff,
                                                            CASE No. 1:20-cv-449
v.
                                                            HON. ROBERT J. JONKER
KEVIN BREGE,

               Defendant.

_______________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Berens’ Report and Recommendation in this

matter (ECF No. 36) and Defendant’s Objection to the Report and Recommendation (ECF No.

36).1 Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions

of a Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate

judge’s recommendation unless, on de novo reconsideration, he or she finds it justified.” 12

WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE AND PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.




1
  After the Report and Recommendation issued, Plaintiff filed a motion for an injunction and
transfer order. (ECF No. 37). That motion remains pending before the Magistrate Judge.
Case 1:20-cv-00449-RJJ-SJB ECF No. 39, PageID.220 Filed 03/22/21 Page 2 of 3




FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Defendant’s Objections. After its review, the Court finds

that Magistrate Judge Berens’ Report and Recommendation is factually sound and legally correct.

       The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. The Magistrate Judge did not conclude that Plaintiff

actually exhausted his claims, only that a reasonable fact-finder could so conclude based on the

record presented in the original motion papers.      The Magistrate Judge was correct in that

conclusion, based on the Court’s de novo review. The Court agrees with the Magistrate Judge’s

conclusion for the very reasons the Report and Recommendation delineates.

       In his Objection, Defendant does not quibble with the Magistrate Judge’s analysis of the

record as it existed at the time of the Report and Recommendation. Rather, after receiving the

Report and Recommendation, Defendant attempted to support his position by filing an affidavit

from MDOC’s Manager of the Grievance Section in the Office of Legal Affairs. The Court has

discretion whether to consider the belatedly submitted information. 28 U.S.C. § 636(b)(1)(C) (the

District Judge “may . . . receive further evidence.”). This discretion prevents sandbagging of the

Magistrate Judge, while at the same time leaving the door open to plenary consideration of new

information in appropriate cases. See Walker v. Berrien County Jail, Case No. 1:18-cv-722, ECF

No. 41 (W.D. Mich. Feb. 25, 2021) (“A party cannot sandbag the Court and an opposing party by

submitting critical materials after the Magistrate Judge submits his or her Report and

Recommendation.”). Here the information the manager described in the belated affidavit has been

available to the Defendant all along, and the record discloses no good reason for the belated



                                                2
Case 1:20-cv-00449-RJJ-SJB ECF No. 39, PageID.221 Filed 03/22/21 Page 3 of 3




submission. Under these circumstances, the Court in its discretion declines to consider it. Of

course, at a bench trial on the exhaustion issue, Mr. Russell will be able to testify.

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 36) is APPROVED AND ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment on the

basis of exhaustion (ECF No. 21) is DENIED.



Dated:     March 22, 2021                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
